                                         22 Filed 12/17/20 Page 1 of 1
          Case 1:19-cv-10608-VM Document 23


                                    The Law Office of
                      SALVATORE D. COMPOCCIA
                                   Seven Penn Plaza
                             New York, New York 10001
                       Tel: (212) 323-6999; Facsimile: (212) 564-1320
                                  Email: compoccia@aol.com


December 16, 2020

Hon. Victor Marrero
United States District Court
Southern District of New York
New York, New York 10007

Re: Faroque v.Lenox Room Corp. et.al
Case No. 19-cv-10608-VM

Dear Hon. Judge Marrero:
I represent the Plaintiff Mohammad Omar Faroque in the above referenced matter. I am writing
your Honor regarding the Initial Conference scheduled for December 18, 2020.

Pursuant to previous e-mail correspondence with your law clerk, Komal S. Patel, I am requesting
a brief adjournment of the initial conference. I make this request due to a pressing family matter
that required me to be outside of New York and my office for the last two and one-half weeks
and as a result, opposing counsel and I have not prepared the required joint letter and proposed
management plan/scheduling order. Opposing counsel, Stephen Hans, and I have also engaged in
settlement discussions and we have discussed utilizing the time for the requested adjournment to
continue to try and settle the matter.

I have discussed this adjournment request with opposing counsel, and he is in agreement with the
instant adjournment request.

We request a January date.

Very Truly Yours,
s/c
Salvatore Compoccia
Attorney for Plaintiff
Mohammad Omar Faroque
